Citation Nr: 1339473	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for service-connected arteriosclerotic heart disease (coronary heart disease).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran seeks a rating in excess of 60 percent for his service-connected arteriosclerotic heart disease.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).  

The Veteran filed his claim for an increased rating in March 2009.  He contends that he underwent surgery in November 2008 for placement of another stent.  

The RO sent the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2009.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The letter provided the Veteran with notice from VA and informed the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice also provided the Veteran with examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  

In response to the VCAA letter, the Veteran provided the RO with three VA Form 21-4142's (Authorization and Consent to Release Information) for medical facilities the Veteran received treatment from.  In accordance with 38 C.F.R. § 3.159(c)(1) the RO requested the Veteran's private medical records from the facilities.  However, Strong Cardiac Rehab in Rochester New York, responded to the RO that the Veteran was not a patient at their facility.  The RO, was thus unable to obtain the private medical records from this facility.  If VA makes reasonable efforts to obtain non-Federal records but is unable to obtain them, VA must provide the veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e)(1).  The evidence of record does not show that the Veteran was appropriately notified to the fact that the RO was unable to retrieve the records from the specified medical.  The Board finds that a remand is necessary to comply with the duty to assist.

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  Therefore, the Veteran should be afforded another VA medical examination for his service-connected coronary artery disease.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the Veteran.  At the June 2011 VA examination, the Veteran stated that he had not worked since 2008.  The Veteran stated he stopped working because he missed too much work due to his medical appointments.  Therefore, consideration of TDIU is warranted.   

 Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the unavailability of the private medical records requested from Strong Cardiac Rehab.  Notification should be pursuant to 38 C.F.R. § 3.159(e)(1)(i)-(iv).

2. Attempt to obtain and associate with the claims file any outstanding, VA medical records pertaining to the Veteran's coronary heart disease from March 2008 on.

3.  Provide the Veteran with notice as to how to substantiate a claim for increase based on TDIU and request that he complete a TDIU claim form. Then conduct any development deemed appropriate based on the completed claim form.

4.  Thereafter, schedule the Veteran for an examination with regard to his claim for a higher evaluation for coronary artery disease.  The claims folder must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail. 

5.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's service-connected disabilities (coronary artery disease, diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction) render him unable to secure and maintain substantially gainful employment.  The examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



